Citation Nr: 1147352	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-32 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2008 and March 2009, the Veteran submitted additional evidence to the Board in the form of VA treatment records.  In December 2008 and April 2009, the Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case to the AOJ for additional development.

The July 2007 rating decision granted service connection for PTSD and assigned a 50 percent rating effective September 29, 2006.  The Veteran asserts that a higher initial rating is warranted and that a 70 or 100 percent rating should be assigned.

The Veteran most recently underwent a VA compensation examination in connection with the claim in July 2007.  At that time, he was diagnosed with PTSD and dysthymic disorder.  The examiner assigned a global assessment of functioning (GAF) score of 49.  VA treatment records from that time period contain GAF scores between 50 and 52.

In a December 2008 statement, the Veteran stated that the severity of his PTSD symptoms was increasing.  He submitted a psychological evaluation, dated in January 2008, from Dr. Wende J. Anderson.  Diagnoses included PTSD and depressive disorder, not otherwise specified.  Dr. Anderson assigned a GAF score of 39.  VA treatment records dated since August 2007 showed a decrease in the Veteran's GAF score from 48 to as low as 42 most recently in November 2008.  Additionally, in a January 2009 VA treatment record, the Veteran indicated that his medication "was not working anymore."

Given that over four years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability.  Moreover, the medical evidence and the Veteran's statements reflect that the Veteran's PTSD may have worsened since the July 2007 VA examination.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Tampa, Florida, and its associated outpatient clinic in Viera.  Updated treatment records should be obtained in light of the remand.

In the December 2008 statement, the Veteran stated that he is unemployable due to PTSD.  This statement reasonably raises the issue of entitlement to TDIU.  The evidence reflects that the Veteran has not worked since February 2007.  The United States Court of Appeals for Veterans Claims (Court) has held that there is no freestanding claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher initial rating regarding service-connected PTSD.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the AOJ will have the opportunity to send the Veteran a new notice letter for the TDIU issue, ask the prospective VA psychiatric examiner to address the matter, and adjudicate the issue in the first instance.

A cursory review of "Virtual VA" reveals that multiple rating decisions have been issued to the Veteran that are not contained in his paper claims file at the Board.  Rating decisions dated in January 2011 and November 2011 show that the Veteran was granted service connection for coronary artery disease.  Notably, the rating decisions refer to an extensive amount of evidence that is not present in the paper claims file or in Virtual VA.  The rating decisions also make reference to a temporary claims file.  The evidence referred to in the rating decisions may be relevant to the issues on appeal.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, on remand, the AOJ must associate with the claims file any records currently in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, associate any records currently in Virtual VA or referred to therein.

2.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  Obtain the Veteran's more recent treatment records (since February 2009) from the Tampa VAMC and Viera outpatient clinic and associate the records with the claims folder.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, and a thorough discussion of Axis V, with an explanation of the numeric code assigned, should be included.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for coronary artery disease, PTSD, and residuals of thoracic vertebrae fracture.)  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

